Case 1:21-cv-00658-JPW Document 68-3 Filed 05/10/21 Page 1 of 13

APPENDIX OF UNPUBLISHED OPINIONS
Campbell v. Balon, No. 16-779, 2017 WL 4680668 (M.D. Pa. Oct. 18, 2017)

Epsilon Energy USA, Inc. v. Chesapeake Appalachia, L.L.C., No. 21-658,
2021 WL 1740582 (M.D. Pa. May 3, 2021)

Sutton v. Cerullo, No. 10-1899, 2015 WL 1470722 (M.D. Pa. Mar. 31, 2015)
Case 1:21-cv-00658-JPW Document 68-3 Filed 05/10/21 Page 2 of 13
Case 1:21-cv-00658-JPW Document 68-3 Filed 05/10/21 Page 3 of 13

Campbell v. Balon, Not Reported in Fed. Supp. (2017)
2017 WL 4680668

2017 WL 4680668
Only the Westlaw citation is currently available.
United States District Court, M.D. Pennsylvania.

Bruce M. CAMPBELL, and Kim L.
Campbell, husband and wife, Plaintiffs,
V.

Charles BALON, individually as police officer of the
Bloomsburg Police Department; Officer Auchter,
individually as police Officer of Bloomsburg Police
Department; Officer Szkodny, Individually as police
officer of the Bloomsburg Police Department;
Roger Vanloan, individually as Police chief of
the Bloomsburg Police Department; Town of
Bloomsburg; Chumley's Bar and Grille, LLC, and
Capitol BG LLC, d/b/a Capitol Bar and Grill a/
k/a Capitol Restaurant and Bar; John Berger, III,
Marlene Butters; and John Gregas, Defendants.

No. 4:16-CV-00779

|
Filed 10/18/2017

Attorneys and Law Firms

Nicholas Noel, III, Noel & Kovacs, PC, Easton, PA, Everett
Cook, John Everett Cook, Law Offices of Everett Cook, P.C.,
Whitehall, PA, for Plaintiffs.

Mark Joseph Kozlowski, Marshall Dennehey Warner
Coleman & Goggin, Scranton, PA, Gary L. Weber, Mitchell
Gallagher, P.C., Williamsport, PA, for Defendants.

ORDER
Matthew W. Brann, United States District Judge
BACKGROUND:

*1_ 1. On July 19, 2017, Plaintiffs Bruce M. Campbell
and Kim L. Campbell (“Plaintiffs”) filed a Motion for
Reconsideration of the Court's Order and Memorandum

Opinion of July 6, 2017. !

2. This Motion requests that the Court reconsider its
Memorandum Opinion to the extent it dismisses Count

 

IX, or civil conspiracy pursuant to

1983. Plaintiffs aver that reconsideration is appropriate
because the facts as alleged would allow the Court to
infer that an agreement to violate Plaintiffs’ civil rights

had been reached.

3. It is well-established that “the purpose of a motion
for reconsideration is to correct manifest errors of law

or fact or to present newly discovered evidence.”> A
court should grant a motion for reconsideration if the
party seeking reconsideration shows: “(1) an intervening
change in the controlling law; (2) the availability of new
evidence that was not available when the court granted
the motion for summary judgment; or (3) the need to
correct a clear error of law or fact or to prevent manifest
injustice.” 4

“A motion for reconsideration is not properly grounded on
a request that the Court simply rethink a decision it has

already made.” > In such a motion, “parties are not free

to relitigate issues that the Court has already decided.” 6
“The standard for granting a motion for reconsideration is a
stringent one.... [A] mere disagreement with the court does

not translate into a clear error of law.” 7 “Because federal

courts have a strong interest in the finality of judgments,

motions for reconsideration should be granted sparingly.” a

4. As noted in my prior Memorandum Opinion, “to
properly plead an unconstitutional conspiracy, a plaintiff
must assert facts from which a conspiratorial agreement

can be inferred.” ? “TA Jn allegation of parallel conduct
and a bare assertion of conspiracy will not suffice ...
[The allegations] must be placed in a context that raises
a suggestion of a preceding agreement, not merely
parallel conduct that could just as well be independent

action.” 1? Conspiracy claims may not therefore be
based solely on “suspicion and speculation.” MI
5. Here, following a second review of the allegata of
Plaintiffs' Amended Complaint, I find that there are
no grounds upon which to vacate my decision of July
6, 2017 dismissing count IX without prejudice. In his
Motion, Plaintiff seemingly argues that reconsideration
is necessary to “correct a clear error of law or fact”
because, by specifically citing four averments, the Court
somehow overlooked other facts demonstrating the
plausibility of his conspiracy claim. This argument is
misguided. While Plaintiff advances that the averments
of his Complaint as a whole evidence the smoke of

 

WESTLAW 021 Thomson Reuters. No claim to o

 

 

nal U.S. Government Works. 4
Case 1:21-cv-00658-JPW Document 68-3 Filed 05/10/21 Page 4 of 13

Campbell v. Balon, Not Reported in Fed. Supp. (2017)

 

2017 WL 4680668

a conspiracy, this argument, at its core, requires the
Court to accept that the interview of Capitol Defendants
(participants in the incident at issue) by Bloomsburg
Defendants (law enforcement officials conducting an
investigation) and the subsequent production of a
“fraudulent” affidavit of probable cause make it
plausible that discovery will reveal evidence of a
conspiracy. Acceptance of this theory runs counter to
the Twombly-Igbal pleading standards as applied to a

"Section 1983 conspiracy claim.

*2 6. Indeed, in Capogrosso v. The Supreme Court of
New Jersey, a case cited in piecemeal by Plaintiff,
the Third Circuit expressly rejected such a finding of

plausibility. 12 Th that case, the plaintiff had alleged a

"Section 1983 conspiracy claim against New Jersey
Superior Court judges because the presiding judge
of an action to which he was a party issued an
adverse ruling following a witnessed interaction with

a fellow trial court judge. ig Although the Capogrosso
Court acknowledged that “existence of a conspiracy
must usually be inferred from the circumstances,”
it nevertheless concluded that the factual allegations

as detailed “failed to state a cognizable claim under

~’g 1983.”'4 Here, I find that, while Plaintiffs
Amended Complaint alleges parallel conduct owing
to Bloomsburg Defendant's obligation to investigate,
it has otherwise failed to allege facts from which a

conspiratorial agreement can be inferred. Is
AND NOW, upon consideration of Plaintiffs Bruce M.
Campbell and Kim L. Campbell's Motion for Reconsideration
(ECF No. 57) and this Court's above finding that it committed
no clear error of law in its Memorandum Opinion of July
6, 2017, IT IS HEREBY ORDERED THAT said Motion
is DENIED. In accordance with this Court's prior Order
of July 6, 2017, Plaintiff, Bruce Campbell, is nevertheless
granted leave to file an Amended Complaint within twenty-
one (21) days re-asserting the dismissed excessive force

claim under | Section 1983 against Defendant Balon, and

the dismissed civil conspiracy claim under ' Section 1983
against Defendants Balon, Berger, Butters, Gregas, and
Capitol Bar and Grill.

All Citations

Not Reported in Fed. Supp., 2017 WL 4680668

Footnotes

 

 

 
 

1 ECF No. 57.

2 In my previous Memorandum Opinion of July 6, 2017, | set forth a comprehensive factual background which
will be adopted for purposes of this Order. See ECF No. 55.

7 "Harsco v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985).

+ '” Max's Seafood Café ex rel, Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).

5 | Douris v. Schweiker, 229 F. Supp. 2d 391, 408 (E.D. Pa. 2002).

6 United States v. Jasin, 292 F. Supp. 2d 670, 676 (E.D. Pa. 2003) (internal citation and quotations omitted).

7 Mpala v. Smith, 2007 WL 136750, *2 (M.D. Pa. Jan. 16, 2007) affd, 241 Fed.Appx. 3 (3d Cir. 2007).

8 ~~ Cont'l Cas. Co. v. Diversified Indus., Inc., 884 F. Supp. 937, 943 (E.D. Pa. 1995).

*” Great W. Mining & Mineral Co. v. FoxRothschild LLP, 615 F.3d 159, 178 (3d Cir. 2010).

10} * Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556-57 (2007).

11} Young v. Kann, 926 F.2d 1396, 1405 n. 16 (3d Cir. 1991).

588 F.3d 180, 184 (3d Cir. 2009)(per curiam).
13 Id. at 183.
14. — Id. at 384.

 

WESTLAW

© 2021 Thomson Reuters. No claim to original U.S. Government Works. 2
Case 1:21-cv-00658-JPW Document 68-3 Filed 05/10/21 Page 5 of 13

Campbell v. Balon, Not Reported in Fed. Supp. (2017)
2017 WL 4680668

15. Gleasonv. E. Norriton Twp., Civil Action No. 11-CV-6273, 2012 WL 3024011, at *5 (E.D. Pa. July 24, 2012)
(‘The mere fact that the Defendant officers called Defendant ADA Potere for legal advice and then relied
on the advice given does not suggest a conspiratorial agreement to deprive Plaintiff of his constitutional
rights. Rather this is the sort of ‘allegation of parallel conduct’ that Twombly held was insufficient to plead a

 

conspiracy.”). See also. Watson v. Sec'y Pa. Dep't of Corr., 436 Fed.Appx. 131, 137 (3d Cir. 2011) (“As the
linchpin for conspiracy is agreement, ... concerted action, without more, cannot suffice to state a conspiracy

claim.”).

 

End of Document © 2021 Thomson Reuters. No claim to original U.S. Government Works.

 

WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works. 3
Case 1:21-cv-00658-JPW Document 68-3 Filed 05/10/21 Page 6 of 13
Case 1:21-cv-00658-JPW Document 68-3 Filed 05/10/21 Page 7 of 13
EPSILON ENERGY USA, INC., Plaintiff, v. CHESAPEAKE..., Slip Copy (2021)

 

2021 WL 1740582

2021 WL 1740582
Only the Westlaw citation is currently available.
United States District Court, M.D. Pennsylvania.

EPSILON ENERGY USA, INC., Plaintiff,
Vv.
CHESAPEAKE APPALACHIA, LLC, Defendant.

Civil No. 1:21-CV-00658
|

05/03/2021
JENNIFER P. WILSON, United States District Court Judge

MEMORANDUM

*1 This is a diversity action brought by one oil and gas
company against another oil and gas company based on
the defendant's alleged breach of several joint operating
agreements between the parties as well as a settlement
agreement between the parties from a previous case in this
district. The case is presently before the court on a motion for
expedited discovery filed by Plaintiff Epsilon Energy USA,
Inc. (“Epsilon”). (Doc. 5). For the reasons that follow, the
motion is denied.

PROCEDURAL HISTORY

Given the expedited nature of this case and the fact that this
is the third opinion issued by the court in eight days, the court
has not included a factual background section in this opinion.
A complete factual background can be found in the court's
two previous opinions. (See Docs. 35, 44.)

Epsilon filed the instant case on April 9, 2021, and filed
motions for preliminary injunction and expedited discovery
on the same day. (Docs. 4-5, 7.) On April 12, 2021, the
court scheduled a status conference for April 19, 2021.
(Doc. 13.) Prior to the conference, Epsilon filed a letter
brief on its request for preliminary injunctive relief requiring
Chesapeake to sign a commitment letter that would be sent

to the Susquehanna River Basin Commission (“SRBC”). :
(Doc. 15.) The court accordingly set an expedited schedule for
an opposition letter brief and reply letter brief on that issue.
(Doc. 16.)

On April 16, 2021, Chesapeake moved to dismiss the case

for failure to join an indispensable party under _ Federal
Rule of Civil Procedure 12(b)(7). (Doc. 22.) The motion
sought dismissal on the grounds that Epsilon had failed
to join the other parties to the joint operating agreements
(“JOAs”), which Chesapeake contended were indispensable
parties under Federal Rule of Civil Procedure 19. (/d.)

The court conducted the scheduled status conference on April
19, 2021, after which the court issued an order that (a) set
briefing schedules as to the motion to dismiss, the motion
for preliminary injunction, and the motion for expedited
discovery; (b) scheduled oral argument on the SRBC Letter
issue; and (c) scheduled a preliminary injunction hearing.
(Doc. 26.) Chesapeake then filed an opposition letter brief on
the SRBC Letter issue on April 19, 2021, see Doc. 27, and
Epsilon filed a reply letter brief on April 20, 2021. (Doc. 29.)

On April 26, 2021, the court denied Chesapeake's motion to
dismiss for failure to join an indispensable party, concluding
that the absent JOA parties were necessary parties under
Federal Rule of Civil Procedure 19(a), but that they were not
indispensable parties under Rule 19(b). (Docs. 33-34.) Later
that day, the court conducted oral argument on the SRBC
Letter issue, and Chesapeake filed a brief in opposition to the
motion for expedited discovery. (Doc. 41.)

*2 On April 27, 2021, the court denied Epsilon's request
for preliminary injunctive relief on the SRBC Letter issue,
concluding that Epsilon had not shown a sufficient likelihood
of success on the merits as to its argument that the Wyalusing
Creek water source was a jointly owned asset. (Docs. 44-45.)
Epsilon has since filed a reply brief in support of its motion
for expedited discovery, seeDoc. 47, making the motion ripe
for the court's review.

JURISDICTION

This court has jurisdiction under ' 28 U.S.C. § 1332, which
allows a district court to exercise subject matter jurisdiction
where the parties are citizens of different states and the
amount in controversy exceeds $75,000.

STANDARD OF REVIEW

 

WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.
Case 1:21-cv-00658-JPW Document 68-3 Filed 05/10/21 Page 8 of 13

EPSILON ENERGY USA, ING., Plaintiff, v. CHESAPEAKE..., Slip Copy (2021)

3021 WL 1740582

Under the Federal Rules of Civil Procedure, a party generally
may not seek discovery “before the parties have conferred as
required by Rule 26(f).” Fed. R. Civ. P. 26(d)(1). Exceptions
to this rule may be authorized by court order. 7d. District
courts accordingly have broad discretion to alter the timing
of discovery or permit expedited discovery. Canal St. F ilms
v. Does 1-22, No. 1:13-CV-00999, 2013 WL 1775063, at
*2 (M.D. Pa. Apr. 25, 2013). Courts in this circuit generally
apply a good cause standard when considering motions for
expedited discovery. Jd. (citing Leone v. Towanda Borough,
No, 3:12-CV-00429, 2012 WL 1123958, at *2 (M.D. Pa. Apr.
4, 2012)); accord Strike 3 Holdings, LLC v. Doe, No. 20-
CV-05123, 2020 WL 6342770, at *1 (E.D. Pa. Oct. 29, 2020).

Under the good cause standard, which is sometimes referred
to as the reasonableness standard, the moving party has the
burden to show that there is good cause for the court to permit
expedited discovery “such that the request is reasonable in
light of the circumstances.” Leone, 2012 WL 1123958, at

*2 (internal quotation marks omitted) (citing ' Kone Corp.
v. ThyssenKrupp USA, Inc., No. 11-CV-00465, 2011 WL
4478477, at *4 (D. Del. Sept. 26, 2011)). A moving party
generally satisfies the good cause standard when the party
shows that its “need for expedited discovery, in consideration
of the administration of justice, outweighs the possible
prejudice or hardship” to the non-movant. Canal St. Films,
2013 WL 1775063, at *3 (citing Leone, 2012 WL 1123958,
at™2),

Courts considering whether the good cause standard has been
met “should consider the ‘entirety of the record to date and the
reasonableness of the request in light of all of the surrounding
circumstances.’ ” Jd. (quoting Modern Woman, LLC v. Does
I-X, No. 2:12-CV-04858, 2013 WL 888603, at *2 (D.N.J.
Feb. 27, 2013)). As part of this inquiry, the court should
consider “the need for discovery, and the breadth of the

moving party's discovery requests.” Jd. (quoting r Kone,
2011 WL 4478477, at *6).

The fact that a party has sought a preliminary injunction is an
important factor in considering whether expedited discovery
should be permitted. Leone, 2012 WL 1123958, at *2 (“Good
cause has been found where a party seeks a preliminary

injunction....” (citing ~~ Fonovisa, Inc. v. Does 1-9, No. 07-
CV-01515, 2008 WL 919701, at *10 n.22 (W.D. Pa. Apr. 3,
2008))). A motion for expedited discovery is more likely to be
granted when a preliminary injunction hearing is scheduled,
particularly when the requested expedited discovery “can help

to ensure a clear and focused factual record” for the hearing.

"Kone, 2011 WL 4478477, at *7 (citing EXL Labs. LLC
v. Egolf, No. 10-CV-06282, 2010 WL 5000835, at *8 (E.D.
Pa. Dec. 7, 2010)). Nevertheless, the fact that a preliminary
injunction hearing is scheduled is not by itself dispositive and
is simply one factor to consider as part of the good cause

analysis. ~~ Entm't Tech. Corp. v. Walt Disney Imageering,
No. 03-CV-03546, 2003 WL 22519440, at *3 (E.D. Pa. Oct.
2, 2003)

*3 Assuming the moving party has met its burden to show
that there is good cause, a motion for expedited discovery
should generally be granted when the requested discovery
is “narrowly tailored to fit the needs of a preliminary
injunction hearing.” Better Packages, Inc. v. Zheng, No. 05-
CV-04477, 2006 WL 1373055, at *3 (D.N.J. May 17, 2006)

(citing ~~ Entm't Tech. Corp., 2003 WL 22519440, at *3).
Conversely, the motion should be denied if “the requests are
overly broad and extend beyond the needs of the preliminary

injunction.” Id. (citing — Entm't Tech. Corp., 2003 WL
22519440, at *3).

DISCUSSION

In its motion for expedited discovery and associated brief,
Epsilon argues that the court should permit expedited
discovery because Epsilon has moved for a preliminary
injunction and its discovery requests are narrowly tailored
to the needs of the preliminary injunction hearing. (Doc.
8, pp. 5-6.) Epsilon notes that it is seeking “documents
and communications related to [Cheapeake's] well proposal,
Epsilon's well proposals, the underlying JOAs and their terms,
and analogous drilling proposals in which wells were drilled
even though not all of the parties to the JOAs had agreed to
participate in the well.” (/d. at 6.) These documents, Epsilon
asserts, are relevant to Epsilon's assertions that Chesapeake
has not acted in good faith under the terms of the JOAs and
the parties’ settlement agreement and that Chesapeake has
breached those documents. (/d.) The documents are therefore
relevant to the issue of whether Epsilon has a likelihood of
success on the merits at the preliminary injunction hearing.
(id.)

Turning to the potential prejudice to Chesapeake, Epsilon
argues that Chesapeake would not be prejudiced by a period
of expedited discovery because the requested documents are

 

WESTLAW ©7%

 

 

Liie@ GaAvaArAmené Wiprice a)
1 U.S. Government Works. 2
Case 1:21-cv-00658-JPW Document 68-3 Filed 05/10/21 Page 9 of 13

EPSILON ENERGY USA, INC., Plaintiff, v. CHESAPEAKE..., Slip Copy (2021)

2021 WL 1740582

already in Chesapeake's possession and would be gathered
by Chesapeake in preparation for the preliminary injunction
hearing. (/d.) Epsilon further argues that Chesapeake
would not be prejudiced because the requested documents
would be discoverable during the normal discovery period,
and Epsilon's motion “at most asks for a more prompt
production,” which should not be considered prejudicial to
Chesapeake. (/d.) Finally, Epsilon argues that Chesapeake
would not be prejudiced because Chesapeake would also be
able to make expedited discovery requests. (/d.)

Chesapeake argues in opposition to the motion that Epsilon
having moved for a preliminary injunction is not by itself
sufficient for Epsilon to obtain expedited discovery. (Doc. 41,
pp. 4-5.) Chesapeake notes that under the standard followed
by district courts in this circuit, Epsilon must “demonstrate
that the proposed, expedited discovery is reasonable under the
circumstances and narrowly tailored to the issues to be tried
at a preliminary injunction hearing,” and argues that Epsilon
fails to meet that standard. (/d. at 5.) Specifically, Chesapeake
argues that Epsilon's discovery requests are overly broad
because they seek evidence extrinsic to the parties’ contracts
but Epsilon “offers no explanation as to how such extrinsic
evidence is reasonable under the circumstances” given that
Epsilon has not identified any ambiguities in the contracts
that would permit the introduction of extrinsic evidence.
(Id. at 6.) Chesapeake asserts that the plain language of
the contracts is unambiguous and that extrinsic evidence is
therefore inadmissible. (/d. at 7.) Chesapeake further argues
that Epsilon's motion should be denied because Epsilon does
not explain the relevance of the information sought. (/d. at 9—
12.)

*4 In its reply brief, Epsilon provides a lengthy argument as
to why there is good cause for expedited discovery. (Doc. 47.)
Epsilon distills its argument as follows:

Good cause exists for the limited and
targeted discovery requests because:
(1) The interpretation of the JOAs and
Settlement Agreements are at issue in
this case and under Pennsylvania law,
custom in the industry or usage in trade
is always relevant and admissible in
construing commercial contracts, even
where no ambiguity otherwise exists
(Discrete Issues Nos. 1 and 2); (2)
Extrinsic evidence that would support

the conclusion that the Wyalusing
Creek water source and impoundments
are not exclusively owned by CHK is
necessary and discoverable (Discrete
Issue No. 3); (3) The circumstances
of CHK's Koromlan 107HC Well
Proposal should further highlight
CHK's breaching of its promise to
cooperate with Epsilon.

(Id, at 4-5.) Epsilon further argues that Chesapeake “fails to
argue that it would befall any prejudice by responding” to
Epsilon's discovery requests. (/d. at 5.)

Having considered Epsilon's motion for expedited discovery
in light of the particular circumstances of this case, the court
will deny the motion because Epsilon has not met its burden to
show that there is good cause for the court to permit expedited
discovery. Leone, 2012 WL 1123958, at *2. In its nine-page
brief in support of its motion, the only argument that Epsilon
makes as to why there is good cause for expedited discovery
is that Epsilon has moved for a preliminary injunction and its
requested discovery is:

relevant to Epsilon's assertion that
[Chesapeake] has failed to act in
good faith in conducting itself as
the operator under the JOAs and
as a cooperative partner under the
Settlement Agreement. All of the
information that Epsilon seeks will
[also] be relevant to demonstrate that
[Chesapeake] breached its obligations
under the Settlement Agreement and
JOAs.

(Doc. 8, pp. 5-6.) Thus, Epsilon's good cause argument
amounts to a statement that it has moved for a preliminary
injunction, a general summary of its legal claims, and then a
conclusory statement that its requested discovery is “relevant”
to those claims. Put simply, this is not enough to establish
good cause for expedited discovery.

Although Epsilon offers a long and detailed argument in its
reply brief as to why there is good cause for the court to permit
expedited discovery, that argument is rejected because it was

 

WESTLAW © 2021 Thomson Ret

 

~ in claim tn ariqinal t SS (3qverr
5. No claim to original U.S. Govern

    

sent VAlarie 2
Ment VVOFKS. Y
Case 1:21-cv-00658-JPW Document 68-3 Filed 05/10/21 Page 10 of 13

EPSILON ENERGY USA, INC., Plaintiff, v. CHESAPEAKE..., Slip Copy (2021)

 

2021 WL 1740582

raised for the first time in a reply brief. See '~ Interbusiness
Bank, N.A. v. First Nat'l Bank of Mifflintown, 328 F. Supp.
2d 522, 529 (M.D. Pa. 2004 (“It is improper for a party to
present a new argument in [a] reply brief.” (quoting United
States v. Medeiros, 710 F. Supp. 106, 109 (M.D. Pa. 1989))).
The purpose of a reply brief is to respond to arguments raised
in an opposition brief, not to raise new arguments. United
States v. Martin, 454 F. Supp. 2d 278, 281 n.3 (E.D. Pa. 2006)
(citing Medeiros, 710 F. Supp. at 109); accord M.D. Pa. L.R.
7.7 (defining a reply brief as “[a] brief in reply to matters
argued in a brief in opposition”). Thus, a moving party cannot
support its motion with a sparse argument, wait for the non-
moving party to note the sparseness of the argument, and then
respond with a reply brief that sets forth the full argument that
should have been made in the original supporting brief. That
is exactly what Epsilon has done here, and its argument in its
reply brief is accordingly rejected.

*5 Therefore, because Epsilon has not met its burden to
show that there is good cause for the court to permit expedited

discovery, the court will deny the motion for expedited
discovery.

CONCLUSION

For the foregoing reasons, Epsilon's motion for expedited
discovery is denied. An appropriate order follows.

s/Jennifer P. Wilson

JENNIFER P. WILSON

United States District Court Judge
Middle District of Pennsylvania
Dated: May 3, 2021

All Citations

Slip Copy, 2021 WL 1740582

Footnotes

1 This letter brief was filed in conformity with the requirements that the court had previously imposed in Epsilon
Energy USA, Inc. v. Chesapeake Appalachia, LLC, No. 1:21-CV-00433 (M.D. Pa. filed Mar. 10, 2021).

 

End of Document

© 2021 Thomson Reuters. No claim to original U.S. Government Works.

 

 

 

 

»mson Reuters. No claim to origi

nal U.S. Governr

 
Case 1:21-cv-00658-JPW Document 68-3 Filed 05/10/21 Page 11 of 13
Case 1:21-cv-00658-JPW Document 68-3 Filed 05/10/21 Page 12 of 13

Sutton v. Cerullo, Not Reported in F.Supp.3d (2015)

 

2015 WL 1470722

2015 WL 1470722
Only the Westlaw citation is currently available.
United States District Court,
M.D. Pennsylvania.

Kelvin SUTTON, Plaintiff
Vv

Marva CERULLO, et al., Defendants.

Civil No. 3:CV—10-1899.

|
Filed March 31, 2015.

Attorneys and Law Firms
Kelvin Sutton, Frackville, PA, pro se.

Michael C. Mongiello, Marshall Dennehey Warner Coleman
and Goggin, Camp Hill, PA, for Defendants.

MEMORANDUM
KOSIK, District Judge.

*1 Presently pending in this civil rights action filed pursuant

to. 42US.C. § 1983 is a motion filed by Plaintiff, Kelvin
Sutton, to alter or amend this court's decision of February 19,
2015 (Doc. 118). For the reasons that follow, the motion will
be denied.

I. Background

The only remaining Defendant in this action is Nelson
lannuzzi, CRNP, at the time an employee of Prison
Health Services, Inc. Plaintiff contends that Defendant
was deliberately indifferent to his “plantar fasciitis” foot
condition. On February 19, 2015, the court issued a
Memorandum addressing motions to compel discovery and to
enlarge the discovery period that had been filed by Plaintiff.
Both motions were denied, and the parties were directed to

file any dispositive motions within twenty days. : (Doc. 114.)

In denying Plaintiff's motion to compel, the court found that
the responses provided to discovery requests by Defendant
were either adequate and responsive, or that the objections
raised were valid. Plaintiff now seeks reconsideration of
this holding. In doing so, he argues that he has been
denied the ability to participate in the discovery process and

wants to extend discovery to request Interrogatories from
Defendant and submit a shorter Request for the Production of
Documents. (Doc. 118.)

II. Discussion
A motion for reconsideration is a device of limited utility.

Its purpose is to correct manifest errors of law or fact or

to present newly discovered evidence. © “ Harsco Corp. v.
Zlotnicki, 779 F.2d 906, 909 (3d Cir.1985). Accordingly,
a party seeking reconsideration must demonstrate at least
one of the following grounds prior to the court altering, or
amending, a standing judgment: (1) an intervening change
in the controlling law; (2) the availability of new evidence
that was not available when the court entered judgment;
or (3) the need to correct a clear error of law or fact

or to prevent manifest injustice. ~~ Max's Seafood Café v.

Quinteros, 176 F.3d 669, 677 (3d Cir.1999) (citing ' North
River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218
(3d Cir.1995)). A motion for reconsideration is appropriate
in instances where the court has “patently misunderstood a
party, or has made a decision outside the adversarial issues
presented to the Court by the parties, or has made an error not

of reasoning but of apprehension.” # Rohrbach v. AT & T
Nassau Metals Corp., 902 F.Supp. 523, 527 (M.D.Pa.1995),

915

F.Supp. 712 (M.D.Pa.1996) (quoting | Above the Bell,
Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101
(E.D.Va.1983). It may not be used as a means to reargue
unsuccessful theories, or argue new facts or issues that

  

vacated in part on other grounds on reconsideration, {

 

were not presented to the court in the context of the matter

previously decided. I - Drysdale v. Woerth, 153 F.Supp.2d
678, 682 (E.D.Pa.2001). “Because federal courts have a
strong interest in the finality of judgments, motions for

reconsideration should be granted sparingly.” | “ Continental
Cas. Co. v. Diversified Indus., Inc., 884 F.Supp. 937, 943
(E.D.Pa.1995).

*2 In the instant case, Plaintiff fails to demonstrate any
of the applicable grounds for reconsideration. In his motion,
he has not set forth an intervening change in law, presented
new evidence, or argued the existence of a clear error of
law or fact. Rather, he merely argues that he has not been
afforded the opportunity to conduct discovery in this action.
This argument is clearly undermined by the record. He has
submitted discovery requests to Defendant and is dissatisfied

 

WESTLAW © 2021 Thomson Reuters. No claim to origit

nal U.S. Government Works. |
Case 1:21-cv-00658-JPW Document 68-3 Filed 05/10/21 Page 13 of 13

Sutton v. Cerullo, Not Reported in F.Supp.3d (2015)

 

2015 WL 1470722

with the responses he received. His challenges to those
responses were thoroughly addressed in the Memorandum
of February 19, 2015. Plaintiff fails to advance any proper
grounds for altering the court's decision. As such, his motion
for reconsideration will be denied. In addition, the Clerk of
Court will be directed to strike as premature and return to

Plaintiff the “Witness List” for use at trial filed on March 27,
2015 (Doc. 120). An appropriate order follows.

All Citations

Not Reported in F.Supp.3d, 2015 WL 1470722

Footnotes

1 A motion to enlarge this deadline filed by Defendant was granted on March 3, 2015. (Doc. 117.) Any
dispositive motions are now due on or before April 10, 2015.

 

End of Document

© 2021 Thomson Reuters. No claim to original U.S. Government Works.

 

WESTLAW © 2021 Thomson Reuters. No claim to origit

yal U.S. Government Works.

RO
